MEMORANDUM OPINION
                                        No. 04-10-00056-CR

                                     Jennifer Juarez BROWN,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 07-0702-CR
                            Honorable Gary L. Steel, Judge Presiding

Opinion by:      Steven C. Hilbig, Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 20, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Jennifer Juarez Brown was convicted of possession of a controlled substance and

sentenced to eight years in prison. She appeals the judgment. Brown’s court-appointed appellate

attorney filed a motion to withdraw and a brief in which he raises no arguable points of error and

concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states Brown was provided a
                                                                                   04-10-00056-CR


copy of the brief and motion to withdraw and was further informed of her right to review the

record and file her own brief. Brown has not done so.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Brown’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Brown wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that is overruled by this court. See Tex. R. App. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See id. R. 68.3. Any petition for discretionary review must comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                 Steven C. Hilbig, Justice


Do not publish




                                               -2-